Order entered March 26, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-11-00157-CR

                            MALONE, AARON LEE, Appellant

                                            v.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F08-39160-LI

                                        ORDER
       Appellant’s Motion for Self Representation is GRANTED. The clerk is directed to file

appellant’s Motion for Rehearing.


                                                   /s/   MARTIN RICHTER
                                                         JUSTICE